Exhibit 23.4 Letterhead of Gustavson Associates, LLC CONSENT OF GUSTAVSON ASSOCIATES, LLC The undersigned, Gustavson Associates, LLC, hereby states as follows: Gustavson Associates, LLC assisted with the preparation of the “Preliminary Assessment, Awak Mas Gold Project, Sulawesi, Indonesia”, dated January16, 2008 (the “Technical Report”) for Vista Gold Corp. (the “Company”), portions of which are summarized in the Company’s Annual Report on Form10-K for the year ended December31, 2011 (the “Form10-K”). We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 and in the related Prospectus of the Company of the summary information concerning the Technical Report, including the reference to our firm included with such information, as set forth above in the Form10-K. By: s/ William J. Crowl, R.G. Name: William J. Crowl, R.G. Title: Vice President, Mining Date: September 28, 2012
